Case: 2:20-cv-00027-WOB-CJS Doc #: 21 Filed: 03/31/20 Page: 1 of 3 - Page ID#: 165




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  NORTHERN DIVISION
                                     AT COVINGTON

                                     Electronically Filed

 NICHOLAS SANDMANN, by and                      :
 through his parents and natural guardians,     :     CASE NO. 2:20-cv-00027-WOB-CJS
 TED SANDMANN and JULIE SANDMANN,               :
                                                :           Judge William O. Bertelsman
                       Plaintiff,               :
                                                :       Magistrate Judge Candace J. Smith
       v.                                       :
                                                :
 ROLLING STONE, LLC and                         :
 PENSKE MEDIA CORPORATION,                      :
                                                :
                       Defendants.
                                                :



                 DISCLOSURE STATEMENT PURSUANT TO RULE 7.1

        In accordance with Federal Rule of Civil Procedure 7.1, Defendant Rolling Stone, LLC

 discloses that Wenner Media, LLC and WM Holdings, LLC are parent corporations owning 10%

 or more of its stock. There are no publicly held companies that own 10% or more of Rolling

 Stone, LLC’s stock.



                                           Respectfully submitted,

                                           /s/ Theresa A. Canaday
                                           Theresa A. Canaday (KBA# 88607)
                                           Samuel W. Wardle (KBA# 97365)
                                           FROST BROWN TODD LLC
                                           400 West Market Street, 32nd Floor
                                           Louisville, KY 40202-3363
                                           Phone: 502-589-5400
                                           Fax: 502-581-1087
                                           tcanaday@fbtlaw.com
                                           swardle@fbtlaw.com
Case: 2:20-cv-00027-WOB-CJS Doc #: 21 Filed: 03/31/20 Page: 2 of 3 - Page ID#: 166




                                     Michael E. Nitardy (KBA# 91613)
                                     FROST BROWN TODD LLC
                                     7310 Turfway Road, Suite 210
                                     Florence, KY 41042
                                     Phone: 859-817-5900
                                     Fax: 859-283-5902
                                     mnitardy@fbtlaw.com


                                     Kevin T. Shook (PHV pending)
                                     Ohio Bar No. 0073718
                                     FROST BROWN TODD LLC
                                     One Columbus, Suite 2300
                                     10 West Broad Street
                                     Columbus, OH 43215-3484
                                     Telephone: (614) 464-1211
                                     Facsimile: (614) 464-1737
                                     kshook@fbtlaw.com


                                     Ryan W. Goellner (PHV pending)
                                     Ohio Bar No. 0093631
                                     FROST BROWN TODD LLC
                                     3300 Great American Tower
                                     301 East Fourth Street
                                     Cincinnati, OH 45202
                                     Telephone: (513) 651-6800
                                     Facsimile: (513) 651-6981
                                     rgoellner@fbtlaw.com

                                     Counsel for Defendants, Rolling Stone, LLC and
                                     Penske Media Corporation




                                        2
Case: 2:20-cv-00027-WOB-CJS Doc #: 21 Filed: 03/31/20 Page: 3 of 3 - Page ID#: 167




                                    CERTIFICATE OF SERVICE

         I hereby certify that on March 31, 2020, I electronically filed the foregoing document
 with the clerk of the court by using the CM/ECF system. Notice of this filing will be sent by e-
 mail to all parties by operation of the Court’s electronic filing system or by e-mail or first class
 mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

 Todd V. McMurtry (KBA# 82101)                        Nikki L. Baker
 Kyle M. Winslow (KBA# 95343)                         PETERSON BAKER, PLLC
 HEMMER DEFRANK WESSELS, PLLC                         701 South Seventh Street
 250 Grandview Drive, Suite 500                       LasVegas, NV 89101
 Ft. Mitchell, KY 41017                               Phone: 702-786-1001
 Phone: 859-344-1188                                  nbaker@petersonbaker.com
 Fax: 859-578-3869
 tmcmurtry@hemmerlaw.com
 kwinslow@hemmerlaw.com

 L. Lin Wood
 L. LIN WOOD, P.C.
 1180 W. Peachtree Street, Suite 2040
 Atlanta, GA 30309
 Phone: 404-891-1402
 Fax: 404-506-9111
 lwood@linwoodlaw.com



                                                        /s/ Theresa A. Canaday
                                                        Counsel for Defendants, Rolling Stone, LLC
                                                        and Penske Media Corporation



 0144420.0730688 4829-8612-6775v2




                                                  3
